Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 1 of 10




                          REDACTED




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 2 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 3 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 4 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 5 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 6 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 7 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 8 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 9 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
Case 6:20-cv-00622-ADA Document 52 Filed 01/22/21 Page 10 of 10




       FILED UNDER SEAL - CONFIDENTIAL [AEO]
